DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed September 1, 2022 is acknowledged.  Claims 2-4 and 6-12 are pending in the application.  Claims 1 and 5 have been cancelled.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2-4 and 6-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature without significantly more. The claim(s) recite a strain of L. mesenteroides which has been isolated from store purchased kimchi (P10, L9-P12 L24 of the instant specification). It is understood that various microorganisms are present in the raw materials and ingredients of kimchi. The kimchi vegetable ingredients, such as cabbage, radish, etc., contain Leuconostoc mesenteroides, which is considered as the closest natural counterpart of the claimed L. mesenteroides strain. When the claimed L. mesenteroides is compared to this counterpart, it is not clear if the singular mutation (claimed strain) already existed in the store purchased kimchi, or if the procedure(s) Applicant used caused the mutation.  Further, the natural bacteria present in the kimchi ingredients feed on the sugar and starch in the vegetables and are considered as cryoprotectants and medium.  Thus, the 101 rejection is applicable and claims are not eligible if the singular mutation already existed in the store purchased kimchi.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 3, 6, 8, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. “Effect of a Leuconostoc mesenteroides Strain as a Starter Culture Isolated from the Kimchi” (hereinafter “Park”).
With respect to claim 3, Park teaches a fermentation starter (Abstract and Introduction, P1729; and Kimchi fermentation, P1730).
Regarding the limitation of comprising Leuconostoc mesenteroides CJLM627 strain deposited under accession number KCTC 13044BP at a concentration of 107 cfu/mL or more as recited in claim 3, Park teaches the starter culture comprises 107 CFU/mL of Leu. Mesenteroides cells (Kimchi fermentation, P1730).  While Park does not expressly disclose the L. mesenteroides cells include L. mesenteroides CJLM627 strain deposited under accession under KCTC 13044BP, it is reasonable to assert that the kimchi of Park includes the claimed L. mesenteroides strain since the instant specification indicates the claimed L. mesenteroides strain was obtained from store bought kimchi (P10, L9-P12, L24) and the 16 strains of L. mesenteroides in Park were also isolated from kimchi (P1730, Materials and Methods-Strain isolation and Antimicrobial Activity, and Results and Discussion-Antimicrobial Activity).  As set forth in MPEP §2112.01, "where...the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 USC 102, on "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. See In re Brown, 59 CCPA 1036, 459 F.2d 531,173 USPQ 685 (1972)." In re Best, Bolton and Shaw 195 USPQ 430 (CCPA 1977).
Regarding the limitation of a medium for culturing lactic acid bacteria as recited in claim 3, Park teaches a culture containing Leu. Mesenteroides cells in MRS broth (medium) (P1729, Introduction; P1730, Materials and Methods-Antimicrobial activity, Kimchi fermentation, and Results and Discussion-Antimicrobial activity;  P1732, Fig. 1).

With respect to claim 6, Park teaches kimchi production (P1729, Introduction; and P1730, Kimchi fermentation).
Regarding the limitation of inoculating a Leuconostoc mesenteroides CJLM627 strain deposited under accession number KCTC 13044BP into a medium to produce a fermentation starter as recited in claim 6, Park teaches inoculating Leu. Mesenteroides into MRS broth (medium) to produce a starter culture (P1729, Introduction; P1730, Materials and Methods-Antimicrobial activity and Kimchi fermentation; and P1732, Fig. 1).  While Park does not expressly disclose the L. mesenteroides cells include L. mesenteroides CJLM627 strain deposited under accession number KCTC 13044BP, it is reasonable to assert that the kimchi of Park includes the claimed L. mesenteroides strain since the instant specification indicates the claimed L. mesenteroides strain was obtained from store bought kimchi (P10, L9-P12, L24) and the 16 strains of L. mesenteroides in Park were also isolated from kimchi (P1730, Materials and Methods-Strain isolation and Antimicrobial Activity, and Results and Discussion-Antimicrobial Activity).  As set forth in MPEP §2112.01, "where...the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 USC 102, on "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. See In re Brown, 59 CCPA 1036, 459 F.2d 531,173 USPQ 685 (1972)." In re Best, Bolton and Shaw 195 USPQ 430 (CCPA 1977).
Regarding the limitation of bring the fermentation starter into contact with a material to be fermented as recited in claim 6, Park teaches adding the starter culture to the cabbage for kimchi fermentation (P1729, Introduction; P1730, Materials and Methods-Antimicrobial activity and Kimchi fermentation; and P1732, Fig. 1).

With respect to claim 8, Park teaches kimchi comprising the fermentation starter composition of claim 3 since the reference teaches kimchi produced from the starter culture (P1729, Introduction; P1730, Materials and Methods-Antimicrobial activity and Kimchi fermentation; and P1732, Fig.1).  Additionally, Park teaches the fermentation starter composition of claim 3 (fermentation starter culture) and has been addressed above.

With respect to claim 11, Park teaches kimchi production (P1729, Introduction; and P1730, Kimchi fermentation).
Regarding the limitation of bringing the fermentation starter composition of claim 3 into contact with material to be fermented as recited in claim 11, Park teaches adding the starter culture to the cabbage for kimchi fermentation (P1729, Introduction; P1730, Materials and Methods-Antimicrobial activity and Kimchi fermentation; and P1732, Fig. 1).  Additionally, Park teaches the fermentation starter composition of claim 3 (fermentation starter culture) and has been addressed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 6, 8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. “Effect of a Leuconostoc mesenteroides Strain as a Starter Culture Isolated from the Kimchi” (hereinafter “Park”).
With respect to claim 3, Park teaches a fermentation starter (Abstract and Introduction, P1729; and Kimchi fermentation, P1730).
Regarding the limitation of comprising Leuconostoc mesenteroides CJLM627 strain deposited under accession number KCTC 13044BP at a concentration of 107 cfu/mL or more as recited in claim 3, Park teaches the starter culture comprises 107 CFU/mL of Leu. Mesenteroides cells (Kimchi fermentation, P1730).  
While Park does not expressly disclose the specifically claimed strain of Leuconostoc mesenteroides as recited in claim 3, it is reasonable to assert that the kimchi of Park includes the claimed L. mesenteroides strain since the instant specification indicates the claimed L. mesenteroides strain was obtained from store bought kimchi (P10, L9-P12, L24) and the 16 strains of L. mesenteroides in Park were also isolated from kimchi (P1730, Materials and Methods-Strain isolation and Antimicrobial Activity, and Results and Discussion-Antimicrobial Activity).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of Park, to select any of the L. mesenteroides strains, including the presently claimed Leuconostoc mesenteroides strain, isolated from kimchi for the starter composition with the expectation of successfully preparing a kimchi product of desirable organoleptic qualities and extended shelf life.  One of ordinary skill in the art would have been motivated to select the claimed Leuconostoc mesenteroides strain because Park teaches kimchi fermentation is affected by environmental factors, such as microorganism(s) present, controlling biochemical activities during fermentation in order to develop flavor and increase shelf life, and selecting Leuconostoc mesenteroides strains as starter cultures to improve the taste and quality of kimchi and prolong the shelf life (P1729, Abstract and Introduction; and P1731, Anti-yeast inhibition assay and pH and titratable acidity, 2nd paragraph), and it would amount to the use of a known bacteria for its intended use in a known environment to accomplish entirely expected result.  There would have been a reasonable expectation of success.
Regarding the limitation of a medium for culturing lactic acid bacteria as recited in claim 3, Park teaches a culture containing Leu. Mesenteroides cells in MRS broth (medium) (P1729, Introduction; P1730, Materials and Methods-Antimicrobial activity, Kimchi fermentation, and Results and Discussion-Antimicrobial activity;  P1732, Fig. 1).

With respect to claim 6, Park teaches kimchi production (P1729, Introduction; and P1730, Kimchi fermentation).
Regarding the limitation of inoculating a Leuconostoc mesenteroides CJLM627 strain deposited under accession number KCTC 13044BP into a medium to produce a fermentation starter as recited in claim 6, Park teaches inoculating Leu. Mesenteroides into MRS broth (medium) to produce a starter culture (P1729, Introduction; P1730, Materials and Methods-Antimicrobial activity and Kimchi fermentation; P1732, Fig. 1).
While Park does not expressly disclose the specifically claimed strain of Leuconostoc mesenteroides as recited in claim 6, it is reasonable to assert that the kimchi of Park includes the claimed L. mesenteroides strain since the instant specification indicates the claimed L. mesenteroides strain was obtained from store bought kimchi (P10, L9-P12, L24) and the 16 strains of L. mesenteroides in Park were also isolated from kimchi (P1730, Materials and Methods-Strain isolation and Antimicrobial Activity, and Results and Discussion-Antimicrobial Activity).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of Park, to select any of the L. mesenteroides strains, including the presently claimed Leuconostoc mesenteroides strain, isolated from kimchi for the starter composition with the expectation of successfully preparing a kimchi product of desirable organoleptic qualities and extended shelf life.  One of ordinary skill in the art would have been motivated to select the claimed Leuconostoc mesenteroides strain because Park teaches kimchi fermentation is affected by environmental factors, such as microorganism(s) present, controlling biochemical activities during fermentation in order to develop flavor and increase shelf life, and selecting Leuconostoc mesenteroides strains as starter cultures to improve the taste and quality of kimchi and prolong the shelf life (P1729, Abstract and Introduction; and P1731, Anti-yeast inhibition assay and pH and titratable acidity, 2nd paragraph), and it would amount to the use of a known bacteria for its intended use in a known environment to accomplish entirely expected result.  There would have been a reasonable expectation of success.  
Regarding the limitation of bring the fermentation starter into contact with a material to be fermented as recited in claim 6, Park teaches adding the starter culture to the cabbage for kimchi fermentation (P1729, Introduction; P1730, Materials and Methods-Antimicrobial activity and Kimchi fermentation; and P1732, Fig. 1).

With respect to claim 8, Park teaches kimchi comprising the fermentation starter composition of claim 3 since the reference teaches kimchi produced from the starter culture (P1729, Introduction; P1730, Materials and Methods-Antimicrobial activity and Kimchi fermentation; and P1732, Fig.1).  Additionally, Park teaches the fermentation starter composition of claim 3 (fermentation starter culture) and has been addressed above.

With respect to claim 11, Park teaches kimchi production (P1729, Introduction; and P1730, Kimchi fermentation).
Regarding the limitation of bringing the fermentation starter composition of claim 3 into contact with material to be fermented as recited in claim 11, Park teaches adding the starter culture to the cabbage for kimchi fermentation (P1729, Introduction; P1730, Materials and Methods-Antimicrobial activity and Kimchi fermentation; and P1732, Fig. 1).  Additionally, Park teaches the fermentation starter composition of claim 3 (fermentation starter culture) and has been addressed above.

Claims 2, 4, 7, 9, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. “Effect of a Leuconostoc mesenteroides Strain as a Starter Culture Isolated from the Kimchi” (hereinafter “Park”) in view of De Vuyst et al. US 20080193595 (hereinafter “De Vuyst”).
With respect to claim 2, Park teaches a fermentation starter (Abstract and Introduction, P1729; and Kimchi fermentation, P1730).
Regarding the limitation of comprising Leuconostoc mesenteroides CJLM627 strain deposited under accession number KCTC 13044BP or a culture thereof as recited in claim 2, Park teaches a culture containing Leu. Mesenteroides cells (P1729, Introduction; and P1730, Materials and Methods-Antimicrobial activity, Kimchi fermentation, and Results and Discussion-Antimicrobial activity).  While Park does not expressly disclose the L. mesenteroides cells include L. mesenteroides CJLM627 (KCTC 13044BP), it is reasonable to assert that the kimchi of Park includes the claimed L. mesenteroides strain since the instant specification indicates the claimed L. mesenteroides strain was obtained from store bought kimchi (P10, L9-P12, L24) and the 16 strains of L. mesenteroides in Park were also isolated from kimchi (P1730, Materials and Methods-Strain isolation and Antimicrobial Activity, and Results and Discussion-Antimicrobial Activity).  As set forth in MPEP §2112.01, "where...the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 USC 102, on "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. See In re Brown, 59 CCPA 1036, 459 F.2d 531,173 USPQ 685 (1972)." In re Best, Bolton and Shaw 195 USPQ 430 (CCPA 1977).
 Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of Park, to select any of the L. mesenteroides strains, including the presently claimed Leuconostoc mesenteroides strain, isolated from kimchi for the starter composition with the expectation of successfully preparing a kimchi product of desirable organoleptic qualities and extended shelf life.  One of ordinary skill in the art would have been motivated to select the claimed Leuconostoc mesenteroides strain because Park teaches kimchi fermentation is affected by environmental factors, such as microorganism(s) present, controlling biochemical activities during fermentation in order to develop flavor and increase shelf life, and selecting Leuconostoc mesenteroides strains as starter cultures to improve the taste and quality of kimchi and prolong the shelf life (P1729, Abstract and Introduction; and P1731, Anti-yeast inhibition assay and pH and titratable acidity, 2nd paragraph), and it would amount to the use of a known bacteria for its intended use in a known environment to accomplish entirely expected result.  There would have been a reasonable expectation of success.  
Regarding the limitation of one or more cryoprotectants as recited in claim 2, Park does not expressly disclose this feature.
De Vuyst relates to regulating fermentation of plant material by adding at least one strain of lactic acid bacteria, such as Leuconostoc mesenteroides, to the plant material.  The lactic acid bacteria may be isolated from fermented plant material and may be used as a starter culture.  The starter culture may also contain cryoprotective compounds (paragraphs [0001], [0009], [0024], [0027], [0037]-[0039], [0093]-[0096], and [0173]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of De Vuyst, to select cryoprotectants in the culture of Park with the expectation of successfully preparing a fermentation starter composition for the production of kimchi with desirable organoleptic qualities and extended shelf life.  One of ordinary skill in the art would have been motivated to select cryoprotectants because Park and De Vuyst similarly teach isolation of bacteria from fermented plant material and utilizing L. mesenteroides as starter cultures, De Vuyst teaches the cryoprotectants are preservatives for the culture (paragraph [0096]), Park teaches selecting Leuconostoc mesenteroides strains as starter cultures to improve the taste and quality of kimchi and prolong the shelf life (P1729, Abstract and Introduction; and P1731, Anti-yeast inhibition assay), and it would amount to nothing more than the use of a known component for its intended use in a known environment to accomplish entirely expected result.  There would have been a reasonable expectation of success with said modification. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07).
Regarding the limitation of wherein the fermentation starter composition comprises Leuconostoc mesenteroides CJLM627 strain deposited under accession number KCTC 13044BP at a concentration of 107 cfu/mL or more as recited in claim 2, Park teaches the starter culture comprises 107 CFU/mL of Leu. Mesenteroides cells (Kimchi fermentation, P1730).  While Park does not expressly disclose the L. mesenteroides cells include L. mesenteroides CJLM627 (KCTC 13044BP), it is reasonable to assert that the kimchi of Park includes the claimed L. mesenteroides strain since the instant specification indicates the claimed L. mesenteroides strain was obtained from store bought kimchi (P10, L9-P12, L24) and the 16 strains of L. mesenteroides in Park were also isolated from kimchi (P1730, Materials and Methods-Strain isolation and Antimicrobial Activity, and Results and Discussion-Antimicrobial Activity).  As set forth in MPEP §2112.01, "where...the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 USC 102, on "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. See In re Brown, 59 CCPA 1036, 459 F.2d 531,173 USPQ 685 (1972)." In re Best, Bolton and Shaw 195 USPQ 430 (CCPA 1977).
 Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of Park, to select any of the L. mesenteroides strains, including the presently claimed Leuconostoc mesenteroides strain, isolated from kimchi for the starter composition with the expectation of successfully preparing a kimchi product of desirable organoleptic qualities and extended shelf life.  One of ordinary skill in the art would have been motivated to select the claimed Leuconostoc mesenteroides strain because Park teaches kimchi fermentation is affected by environmental factors, such as microorganism(s) present, controlling biochemical activities during fermentation in order to develop flavor and increase shelf life, and selecting Leuconostoc mesenteroides strains as starter cultures to improve the taste and quality of kimchi and prolong the shelf life (P1729, Abstract and Introduction; and P1731, Anti-yeast inhibition assay and pH and titratable acidity, 2nd paragraph), and it would amount to the use of a known bacteria for its intended use in a known environment to accomplish entirely expected result.  There would have been a reasonable expectation of success.  

With respect to claim 4, Park in view of De Vuyst are relied upon for the teachings of claim 2 and have been addressed above.
Regarding the limitation of the one or more cryoprotectants are selected from the group consisting of glycerol, trehalose, maltodextrin, powdered skim milk, and starch as recited in claim 4,  Park in view of De Vuyst teaches this limitation since De Vuyst is relied upon for the teaching of cryoprotectants as discussed above in claim 2 and additionally teaches cryoprotective compounds such as milk powder, sugars, or glycerol (De Vuyst: paragraphs [0096] and [0173]). 

With respect to claim 7, Park in view of De Vuyst teaches kimchi comprising the fermentation starter composition of claim 2 since Park teaches kimchi produced from the starter culture (P1729, Introduction; and P1730, Materials and Methods-Antimicrobial activity and Kimchi fermentation), and Park in view of De Vuyst teaches the fermentation starter composition of claim 2 (fermentation starter culture) which has been addressed above.

With respect to claim 9, Park in view of De Vuyst teaches kimchi comprising the fermentation starter composition of claim 4 since Park teaches kimchi produced from the starter culture (P1729, Introduction; and P1730, Materials and Methods-Antimicrobial activity and Kimchi fermentation), and Park in view of De Vuyst teaches the fermentation starter composition of claim 4 (fermentation starter culture) which has been addressed above.

With respect to claim 10, Park in view of De Vuyst teaches a method of preparing kimchi since Park teaches kimchi production (P1729, Introduction; and P1730, Kimchi fermentation).
Regarding the limitation of bringing the fermentation starter composition of claim 2 into contact with material to be fermented as recited in claim 10, Park in view of De Vuyst teaches this limitation since Park teaches adding the starter culture to the cabbage for kimchi fermentation (P1729, Introduction; and P1730, Materials and Methods-Antimicrobial activity and Kimchi fermentation), and Park in view of De Vuyst teaches the fermentation starter composition of claim 2 (fermentation starter culture) which has been addressed above.

With respect to claim 12, Park in view of De Vuyst teaches a method of preparing kimchi since Park teaches kimchi production (P1729, Introduction; and P1730, Kimchi fermentation).
Regarding the limitation of bringing the fermentation starter composition of claim 4 into contact with material to be fermented as recited in claim 12, Park in view of De Vuyst teaches this limitation since Park teaches adding the starter culture to the cabbage for kimchi fermentation (P1729, Introduction; and P1730, Materials and Methods-Antimicrobial activity and Kimchi fermentation), and Park in view of De Vuyst teaches the fermentation starter composition of claim 4 (fermentation starter culture) which has been addressed above.

Claims 3, 6, 8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. “Metagenomic Analysis for Identifying Kimchi sp. during the Industrial-scale Batch Fermentation” (hereinafter “Ahn”) in view of Park et al. “Effect of a Leuconostoc mesenteroides Strain as a Starter Culture Isolated from the Kimchi” (hereinafter “Park”).
With respect to claim 3, Ahn teaches a fermentation starter (P8, Abstract; P10, right column; and P13, top and Isolation of Bacteria from Baechu-kimchi Samples).  
Regarding the limitation of comprising Leuconostoc mesenteroides CJLM627 strain deposited under accession number KCTC 13044BP at a concentration of 107 cfu/mL or more as recited in claim 3, Ahn teaches a culture of Leuconostoc Mesenteroides (P13, Isolation of Bacteria from Baechu-kimchi Samples; and P14, Isolation of Bacteria from Baechu-kimchi Samples).
While Ahn does not expressly disclose the specifically claimed strain of Leuconostoc mesenteroides as recited in claim 3, it is reasonable to assert that the L. mesenteroides described in Ahn includes the claimed L. mesenteroides strain since the instant specification indicates the claimed L. mesenteroides strain was named "CJLM627" and the 16s rRNA A nucleotide sequence of the CJLM627 strain was 99% identical to the 16s rRNA nucleotide sequence of Leuconostoc mesenteroides subsp. Dextranicum (P12, L13-24) and Ahn teaches the Leuconostoc mesenteroides culture with 16s rRNA sequence showing 99% identity with Leuconostoc mesenteroides subsp. Dextranicum  (P11, Table 2; P13, Isolation of Bacteria from Baechu-kimchi Samples; and P14, Isolation of Bacteria from Baechu-kimchi Samples).  Additionally, Ahn teaches Leuconostoc mesenteroides was active in the fermentation process of kimchi (P8, Introduction-Abstract; P10, right column; P13, top and Isolation of Bacteria from Baechu-kimchi Samples; and P14, Isolation of Bacteria from Baechu-kimchi Samples).  Further, Applicant has not disclosed how the 1% difference, which is limited to 1 nucleic acid, impacts the functionality of Leuconostoc mesenteroides subsp. Dextranicum as a “fermentation starter”. The fact is, Applicant has not set forth any efforts in characterizing structure of CJLM627 to offer any understanding of how that single nucleic acid difference impacts Leuconostoc mesenteroides subsp. Dextranicum activity as “fermentation starter”.  While Applicant has argued that CJLM627 produces less gas, less acidic and produces more mannitol, Applicant’s argument is not supported by sufficient evidence as the comparison study does not compare CJLM627 to Leuconostoc mesenteroides subsp. Dextranicum.  Rather, the comparison study was directed at comparing CJLM627 to other biodeposits, with unknown % identity to CJLM627.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of Ahn, to select the presently claimed Leuconostoc mesenteroides strain with the expectation of successfully preparing a kimchi product of desirable organoleptic qualities.  One of ordinary skill in the art would have been motivated to select the claimed Leuconostoc mesenteroides strain because Ahn teaches kimchi’s beneficial properties originate from its ingredients and the fermentation process, maintaining taste, kimchi textures in optimum for longer period of time, and prevent overacidification (rancid stage) by controlling the fermentation process, and utilizing different proportions of microbes to determine the distinguishable tastes of kimchi (P8, Introduction; P10, right column; and P13, top), and it would amount to the use of a known bacteria for its intended use in a known environment to accomplish entirely expected result.  There would have been a reasonable expectation of success.
Additionally, Ahn does not expressly disclose the claimed concentration of 107 cfu/ml or more as recited in claim 3.
Park teaches a fermentation starter for kimchi (Abstract and Introduction, P1729; and Kimchi fermentation, P1730).  The culture contains 107 CFU/mL of Leu. Mesenteroides cells in MRS broth (medium) (P1729, Introduction; P1730, Materials and Methods-Antimicrobial activity, Kimchi fermentation, and Results and Discussion-Antimicrobial activity; and P1732, Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of Park, to select any portions of the disclosed range, including the instantly claimed concentration of L. mesenteroides CJLM627 strain (KCTC 13044BP), from the range disclosed in the prior art reference.  One of ordinary skill in the art would have been motivated to do this because Park and Ahn similarly teach kimchi fermentation, utilizing a starter, and cultures comprising L. mesenteroides, Park teaches kimchi fermentation is affected by environmental factors, such as microorganism(s) present as well as controlling biochemical activities during fermentation in order to develop flavor and increase shelf life (P1729, Abstract and Introduction; and P1731, Anti-yeast inhibition assay and pH and titratable acidity, 2nd paragraph), and Ahn teaches kimchi’s beneficial properties originate from its ingredients and the fermentation process, maintaining taste, kimchi textures in optimum for longer period of time, and prevent overacidification (rancid stage) by controlling the fermentation process, and utilizing different proportions of microbes to determine the distinguishable tastes of kimchi (P8, Introduction; P10, right column; and P13, top).  There would have been a reasonable expectation of success.  "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages " In re Peterson 65 USPQ2d 1379 (CAFC 2003). Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.
Regarding the limitation of a medium for culturing lactic acid bacteria as recited in claim 3, Ahn teaches a culture of Leuconostoc Mesenteroides in MRS broth (medium) (P13, Isolation of Bacteria from Baechu-kimchi Samples; and P14, Isolation of Bacteria from Baechu-kimchi Samples).

With respect to claim 6, Ahn teaches kimchi manufacturing (P8, Abstract and Introduction-2nd paragraph).
Regarding the limitation of inoculating a Leuconostoc mesenteroides CJLM627 strain deposited under accession number KCTC 13044 BP into a medium to produce a fermentation starter as recited in claim 6, Ahn teaches Leuconostoc mesenteroides was grown in MRS broth (medium) to produce a culture (P13, Isolation of Bacteria from Baechu-kimchi Samples; and P14, Isolation of Bacteria from Baechu-kimchi Samples).
However, Ahn does not expressly disclose the specifically claimed strain of Leuconostoc mesenteroides as recited in claim 6.
It is reasonable to assert that the L. mesenteroides described in Ahn includes the claimed L. mesenteroides strain since the instant specification indicates the claimed L. mesenteroides strain was named "CJLM627" and the 16s rRNA A nucleotide sequence of the CJLM627 strain was 99% identical to the 16s rRNA nucleotide sequence of Leuconostoc mesenteroides subsp. Dextranicum (P12, L13-24) and Ahn teaches the Leuconostoc mesenteroides culture with 16s rRNA sequence showing 99% identity with Leuconostoc mesenteroides subsp. Dextranicum  (P11, Table 2; P13, Isolation of Bacteria from Baechu-kimchi Samples; and P14, Isolation of Bacteria from Baechu-kimchi Samples).  Additionally, Ahn teaches Leuconostoc mesenteroides was active in the fermentation process of kimchi (P8, Introduction-Abstract; P10, right column; P13, top and Isolation of Bacteria from Baechu-kimchi Samples; and P14, Isolation of Bacteria from Baechu-kimchi Samples).  Further, Applicant has not disclosed how the 1% difference, which is limited to 1 nucleic acid, impacts the functionality of Leuconostoc mesenteroides subsp. Dextranicum as a “fermentation starter”. The fact is, Applicant has not set forth any efforts in characterizing structure of CJLM627 to offer any understanding of how that single nucleic acid difference impacts Leuconostoc mesenteroides subsp. Dextranicum activity as “fermentation starter”.  While Applicant has argued that CJLM627 produces less gas, less acidic and produces more mannitol, Applicant’s argument is not supported by sufficient evidence as the comparison study does not compare CJLM627 to Leuconostoc mesenteroides subsp. Dextranicum.  Rather, the comparison study was directed at comparing CJLM627 to other biodeposits, with unknown % identity to CJLM627.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of Ahn, to select the presently claimed Leuconostoc mesenteroides strain with the expectation of successfully preparing a kimchi product of desirable organoleptic qualities.  One of ordinary skill in the art would have been motivated to select the claimed Leuconostoc mesenteroides strain because Ahn teaches kimchi’s beneficial properties originate from its ingredients and the fermentation process, maintaining taste, kimchi textures in optimum for longer period of time, and prevent overacidification (rancid stage) by controlling the fermentation process, and utilizing different proportions of microbes to determine the distinguishable tastes of kimchi (P8, Introduction; P10, right column; and P13, top), and it would amount to the use of a known bacteria for its intended use in a known environment to accomplish entirely expected result.  There would have been a reasonable expectation of success.
Regarding the limitation of bring the fermentation starter into contact with a material to be fermented as recited in claim 6, Ahn does not expressly disclose this feature.
Park teaches inoculating Leu. Mesenteroides into MRS broth (medium) to produce a starter culture (P1729, Introduction; P1730, Materials and Methods-Antimicrobial activity and Kimchi fermentation; and P1732, Fig. 1).  The starter culture is added to cabbage for kimchi fermentation (P1729, Introduction; P1730, Materials and Methods-Antimicrobial activity and Kimchi fermentation; and P1732, Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of Park, to bring the culture of Ahn into contact with material to be fermented with the expectation of successfully preparing kimchi.  One of ordinary skill in the art would have been motivated to do this because Park and Ahn similarly teach kimchi fermentation, utilizing a starter, and cultures comprising L. mesenteroides, Park teaches kimchi fermentation is affected by environmental factors, such as microorganism(s) present, controlling biochemical activities during fermentation in order to develop flavor and increase shelf life, and selecting Leuconostoc mesenteroides strains as starter cultures to improve the taste and quality of kimchi and prolong the shelf life (P1729, Abstract and Introduction; and P1731, Anti-yeast inhibition assay and pH and titratable acidity, 2nd paragraph), Ahn teaches kimchi’s beneficial properties originate from its ingredients and the fermentation process, maintaining taste, kimchi textures in optimum for longer period of time, and prevent overacidification (rancid stage) by controlling the fermentation process, and utilizing different proportions of microbes to determine the distinguishable tastes of kimchi (P8, Introduction; P10, right column; and P13, top), and it would amount to nothing more than the use of a known process step for its intended use in a known environment to accomplish entirely expected result.  There would have been a reasonable expectation of success with said modification.

With respect to claim 8, Ahn in view of Park teaches kimchi comprising the fermentation starter composition of claim 3 since Ahn teaches Leuconostoc mesenteroides was active in the fermentation process of kimchi (P8, Introduction-Abstract; P10, right column; P13, top and Isolation of Bacteria from Baechu-kimchi Samples; and P14, Isolation of Bacteria from Baechu-kimchi Samples), and Park teaches Leuconostoc mesenteroides strains as starter cultures to improve the taste and quality of kimchi and prolong the shelf life (P1729, Introduction; P1730, Materials and Methods-Antimicrobial activity, Kimchi fermentation, and Results and Discussion-Antimicrobial activity; and P1732, Fig. 1).  Additionally, Ahn in view of Park  teaches the fermentation starter composition of claim 3 and has been addressed above.

With respect to claim 11, Ahn teaches kimchi manufacturing (P8, Abstract and Introduction-2nd paragraph).
Regarding the limitation of bringing the fermentation starter of claim 3 into contact with a material to be fermented as recited in claim 11, Ahn in view of Park teaches the fermentation starter composition of claim 3 and has been addressed above.  
However, Ahn does not expressly disclose the step of brining the fermentation starter composition into contact with a material to be fermented.
Park teaches a fermentation starter for kimchi comprising Leu. Mesenteroides cells in MRS broth (medium) (P1729, Abstract and Introduction; P1730, Materials and Methods-Antimicrobial activity, Kimchi fermentation, and Results and Discussion-Antimicrobial activity; and P1732, Fig. 1).  The starter culture is added to the cabbage for kimchi fermentation (P1729, Introduction; P1730, Materials and Methods-Antimicrobial activity and Kimchi fermentation; and P1732, Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of Park, to bring the culture of modified Ahn into contact with material to be fermented with the expectation of successfully preparing kimchi.  One of ordinary skill in the art would have been motivated to do this because Park and Ahn similarly teach kimchi fermentation, utilizing a starter, and cultures comprising L. mesenteroides, Park teaches kimchi fermentation is affected by environmental factors, such as microorganism(s) present, controlling biochemical activities during fermentation in order to develop flavor and increase shelf life, and selecting Leuconostoc mesenteroides strains as starter cultures to improve the taste and quality of kimchi and prolong the shelf life (P1729, Abstract and Introduction; and P1731, Anti-yeast inhibition assay and pH and titratable acidity, 2nd paragraph), Ahn teaches kimchi’s beneficial properties originate from its ingredients and the fermentation process, maintaining taste, kimchi textures in optimum for longer period of time, and prevent overacidification (rancid stage) by controlling the fermentation process, and utilizing different proportions of microbes to determine the distinguishable tastes of kimchi (P8, Introduction; P10, right column; and P13, top), and it would amount to nothing more than the use of a known process step for its intended use in a known environment to accomplish entirely expected result.  There would have been a reasonable expectation of success with said modification.

Claims 2, 4, 7, 9, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. “Metagenomic Analysis for Identifying Kimchi sp. during the Industrial-scale Batch Fermentation” (hereinafter “Ahn”) in view of De Vuyst et al. US 20080193595 (hereinafter “De Vuyst”) and Park et al. “Effect of a Leuconostoc mesenteroides Strain as a Starter Culture Isolated from the Kimchi” (hereinafter “Park”)
With respect to claim 2, Ahn teaches a fermentation starter (P8, Abstract; P10, right column; and P13, top and Isolation of Bacteria from Baechu-kimchi Samples).  
Regarding the limitation of comprising a Leuconostoc mesenteroides CJLM627 strain deposited under accession number KCTC 13044BP or a culture thereof as recited in claim 2, Ahn teaches a culture of Leuconostoc Mesenteroides (P13, Isolation of Bacteria from Baechu-kimchi Samples; and P14, Isolation of Bacteria from Baechu-kimchi Samples).
While Ahn does not expressly disclose the specifically claimed strain of Leuconostoc mesenteroides as recited in claim 2, it is reasonable to assert that the L. mesenteroides described in Ahn includes the claimed L. mesenteroides strain since the instant specification indicates the claimed L. mesenteroides strain was named "CJLM627" and the 16s rRNA A nucleotide sequence of the CJLM627 strain was 99% identical to the 16s rRNA nucleotide sequence of Leuconostoc mesenteroides subsp. Dextranicum (P12, L13-24) and Ahn teaches the Leuconostoc mesenteroides culture with 16s rRNA sequence showing 99% identity with Leuconostoc mesenteroides subsp. Dextranicum  (P11, Table 2; P13, Isolation of Bacteria from Baechu-kimchi Samples; and P14, Isolation of Bacteria from Baechu-kimchi Samples).  Additionally, Ahn teaches Leuconostoc mesenteroides was active in the fermentation process of kimchi (P8, Introduction-Abstract; P10, right column; P13, top and Isolation of Bacteria from Baechu-kimchi Samples; and P14, Isolation of Bacteria from Baechu-kimchi Samples).  Further, Applicant has not disclosed how the 1% difference, which is limited to 1 nucleic acid, impacts the functionality of Leuconostoc mesenteroides subsp. Dextranicum as a “fermentation starter”. The fact is, Applicant has not set forth any efforts in characterizing structure of CJLM627 to offer any understanding of how that single nucleic acid difference impacts Leuconostoc mesenteroides subsp. Dextranicum activity as “fermentation starter”.  While Applicant has argued that CJLM627 produces less gas, less acidic and produces more mannitol, Applicant’s argument is not supported by sufficient evidence as the comparison study does not compare CJLM627 to Leuconostoc mesenteroides subsp. Dextranicum.  Rather, the comparison study was directed at comparing CJLM627 to other biodeposits, with unknown % identity to CJLM627.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of Ahn, to select the presently claimed Leuconostoc mesenteroides strain with the expectation of successfully preparing a kimchi product of desirable organoleptic qualities.  One of ordinary skill in the art would have been motivated to select the claimed Leuconostoc mesenteroides strain because Ahn teaches kimchi’s beneficial properties originate from its ingredients and the fermentation process, maintaining taste, kimchi textures in optimum for longer period of time, and prevent overacidification (rancid stage) by controlling the fermentation process, and utilizing different proportions of microbes to determine the distinguishable tastes of kimchi (P8, Introduction; P10, right column; and P13, top), and it would amount to the use of a known bacteria for its intended use in a known environment to accomplish entirely expected result.  There would have been a reasonable expectation of success.
Regarding the limitation of further comprising one or more cryoprotectants as recited in claim 2, Ahn does not expressly disclose this feature.
De Vuyst relates to regulating fermentation of plant material by adding at least one strain of lactic acid bacteria, such as Leuconostoc mesenteroides, to the plant material.  The lactic acid bacteria may be isolated from fermented plant material and may be used as a starter culture.  The starter culture may also contain cryoprotective compounds such as milk powder, sugars, or glycerol (paragraphs [0001], [0009], [0024], [0027], [0037]-[0039], [0093]-[0096], and [0173]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of De Vuyst, to select cryoprotectants in the culture of Ahn with the expectation of successfully preparing a fermentation starter composition for the production of kimchi with desirable organoleptic qualities.  One of ordinary skill in the art would have been motivated to select cryoprotectants because Ahn and De Vuyst similarly teach isolation of bacteria from fermented plant material and  L. mesenteroides cultures, De Vuyst teaches the cryoprotectants are preservatives for the culture (paragraph [0096]) and regulating fermentation of plant material by adding Leuconostoc mesenteroides to the plant material (paragraphs [0001], [0009], [0024], and [0037]-[0039]), Ahn teaches kimchi’s beneficial properties originate from its ingredients and the fermentation process as well as controlling the fermentation process (P8, Introduction; P13-top and Isolation of Bacteria from Baechu-Kimchi samples), and it would amount to nothing more than the use of a known component for its intended use in a known environment to accomplish entirely expected result.  There would have been a reasonable expectation of success with said modification.  The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07).
Regarding the limitation of wherein the fermentation starter composition comprises Leuconostoc mesenteroides CJLM627 strain deposited under accession number KCTC 13044BP at a concentration of 107 cfu/mL or more as recited in claim 2, Ahn does not teach the claimed L. mesenteroides strain.  However, it is reasonable to assert that the L. mesenteroides described in Ahn includes the claimed L. mesenteroides strain since the instant specification indicates the claimed L. mesenteroides strain was named "CJLM627" and the 16s rRNA A nucleotide sequence of the CJLM627 strain was 99% identical to the 16s rRNA nucleotide sequence of Leuconostoc mesenteroides subsp. Dextranicum (P12, L13-24) and Ahn teaches the Leuconostoc mesenteroides culture with 16s rRNA sequence showing 99% identity with Leuconostoc mesenteroides subsp. Dextranicum  (P11, Table 2; P13, Isolation of Bacteria from Baechu-kimchi Samples; and P14, Isolation of Bacteria from Baechu-kimchi Samples).  Additionally, Ahn teaches Leuconostoc mesenteroides was active in the fermentation process of kimchi (P8, Introduction-Abstract; P10, right column; P13, top and Isolation of Bacteria from Baechu-kimchi Samples; and P14, Isolation of Bacteria from Baechu-kimchi Samples).  Further, Applicant has not disclosed how the 1% difference, which is limited to 1 nucleic acid, impacts the functionality of Leuconostoc mesenteroides subsp. Dextranicum as a “fermentation starter”. The fact is, Applicant has not set forth any efforts in characterizing structure of CJLM627 to offer any understanding of how that single nucleic acid difference impacts Leuconostoc mesenteroides subsp. Dextranicum activity as “fermentation starter”.  While Applicant has argued that CJLM627 produces less gas, less acidic and produces more mannitol, Applicant’s argument is not supported by sufficient evidence as the comparison study does not compare CJLM627 to Leuconostoc mesenteroides subsp. Dextranicum.  Rather, the comparison study was directed at comparing CJLM627 to other biodeposits, with unknown % identity to CJLM627.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of Ahn, to select the presently claimed Leuconostoc mesenteroides strain with the expectation of successfully preparing a kimchi product of desirable organoleptic qualities.  One of ordinary skill in the art would have been motivated to select the claimed Leuconostoc mesenteroides strain because Ahn teaches kimchi’s beneficial properties originate from its ingredients and the fermentation process, maintaining taste, kimchi textures in optimum for longer period of time, and prevent overacidification (rancid stage) by controlling the fermentation process, and utilizing different proportions of microbes to determine the distinguishable tastes of kimchi (P8, Introduction; P10, right column; and P13, top), and it would amount to the use of a known bacteria for its intended use in a known environment to accomplish entirely expected result.  There would have been a reasonable expectation of success.
Additionally, modified Ahn does not expressly disclose the claimed concentration of 107 cfu/ml or more as recited in claim 2.
Park teaches a fermentation starter for kimchi (Abstract and Introduction, P1729; and Kimchi fermentation, P1730).  The starter culture comprises 107 CFU/mL of Leu. Mesenteroides cells (Kimchi fermentation, P1730).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of Park, to select any portions of the disclosed range, including the instantly claimed concentration of L. mesenteroides CJLM627 strain deposited under accession number KCTC 13044BP, from the range disclosed in the prior art reference.  One of ordinary skill in the art would have been motivated to do this because Park and Ahn similarly teach kimchi fermentation, utilizing a starter, and cultures comprising L. mesenteroides, Park teaches kimchi fermentation is affected by environmental factors, such as microorganism(s) present as well as controlling biochemical activities during fermentation in order to develop flavor and increase shelf life (P1729, Abstract and Introduction; and P1731, Anti-yeast inhibition assay and pH and titratable acidity, 2nd paragraph), and Ahn teaches kimchi’s beneficial properties originate from its ingredients and the fermentation process, maintaining taste, kimchi textures in optimum for longer period of time, and prevent overacidification (rancid stage) by controlling the fermentation process, and utilizing different proportions of microbes to determine the distinguishable tastes of kimchi (P8, Introduction; P10, right column; and P13, top).  There would have been a reasonable expectation of success.  "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages " In re Peterson 65 USPQ2d 1379 (CAFC 2003). Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.

With respect to claim 4, Ahn in view of De Vuyst and Park are relied upon for the teachings of claim 2 and have been addressed above.
Regarding the limitation of the one or more cryoprotectants are selected from the group consisting of glycerol, trehalose, maltodextrin, powdered skim milk, and starch as recited in claim 4,  Ahn in view of De Vuyst and Park teaches this limitation since De Vuyst is relied upon for the teaching of cryoprotectants as discussed above in claim 2 and additionally teaches cryoprotective compounds such as milk powder, sugars, or glycerol (De Vuyst: paragraphs [0096] and [0173]). 

With respect to claim 7, Ahn in view of De Vuyst and Park teaches kimchi comprising the fermentation starter composition of claim 2 since Ahn teaches Leuconostoc mesenteroides was active in the fermentation process of kimchi (P8, Introduction-Abstract; P10, right column; P13, top and Isolation of Bacteria from Baechu-kimchi Samples; and P14, Isolation of Bacteria from Baechu-kimchi Samples), and Park teaches Leuconostoc mesenteroides strains as starter cultures to improve the taste and quality of kimchi and prolong the shelf life (P1729, Introduction; P1730, Materials and Methods-Antimicrobial activity, Kimchi fermentation, and Results and Discussion-Antimicrobial activity; and P1732, Fig. 1).  Additionally, Ahn in view of De Vuyst and Park teaches the fermentation starter composition of claim 2 and has been addressed above.

With respect to claim 9, Ahn in view of De Vuyst and Park teaches kimchi comprising the fermentation starter composition of claim 4 since Ahn teaches Leuconostoc mesenteroides was active in the fermentation process of kimchi (P8, Introduction-Abstract; P10, right column; P13, top and Isolation of Bacteria from Baechu-kimchi Samples; and P14, Isolation of Bacteria from Baechu-kimchi Samples), and Park teaches Leuconostoc mesenteroides strains as starter cultures to improve the taste and quality of kimchi and prolong the shelf life (P1729, Introduction; P1730, Materials and Methods-Antimicrobial activity, Kimchi fermentation, and Results and Discussion-Antimicrobial activity; and P1732, Fig. 1).  Additionally, Ahn in view of De Vuyst and Park teaches the fermentation starter composition of claim 4 and has been addressed above.

With respect to claim 10, Ahn teaches kimchi manufacturing (P8, Abstract and Introduction-2nd paragraph).
Regarding the limitation of bringing the fermentation starter of claim 2 into contact with a material to be fermented as recited in claim 10, Ahn in view of De Vuyst and Park teaches the fermentation starter composition of claim 2 and has been addressed above.  
However, modified Ahn does not expressly disclose the step of brining the fermentation starter composition into contact with a material to be fermented.
De Vuyst relates to regulating fermentation of plant material by adding at least one strain of lactic acid bacteria, such as Leuconostoc mesenteroides, to the plant material.  The lactic acid bacteria may be isolated from fermented plant material and may be used as a starter culture.  The starter culture may also contain cryoprotective compounds such as milk powder, sugars, or glycerol (paragraphs [0001], [0009], [0024], [0027], [0037]-[0039], [0093]-[0096], and [0173]). 
Park teaches a Leu. Mesenteroides starter culture (P1729, Introduction; P1730, Materials and Methods-Antimicrobial activity and Kimchi fermentation; and P1732, Fig. 1).  The starter culture comprises 107 CFU/mL of Leu. Mesenteroides cells (Kimchi fermentation, P1730).  The starter culture is added to the cabbage for kimchi fermentation (P1729, Introduction; P1730, Materials and Methods-Antimicrobial activity and Kimchi fermentation; and P1732, Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of De Vuyst and Park, to bring the culture of modified Ahn into contact with material to be fermented with the expectation of successfully preparing kimchi.  One of ordinary skill in the art would have been motivated to do this because De Vuyst, Park, and Ahn similarly teach fermentation and cultures comprising L. mesenteroides, Park teaches kimchi fermentation is affected by environmental factors, such as microorganism(s) present, controlling biochemical activities during fermentation in order to develop flavor and increase shelf life, and selecting Leuconostoc mesenteroides strains as starter cultures to improve the taste and quality of kimchi and prolong the shelf life (P1729, Abstract and Introduction; and P1731, Anti-yeast inhibition assay and pH and titratable acidity, 2nd paragraph), De Vuyst teaches regulating fermentation of plant material by adding Leuconostoc mesenteroides to the plant material (paragraphs [0001], [0009], [0024], [0037]-[0039], and [0093]-[0096]),  Ahn teaches kimchi’s beneficial properties originate from its ingredients and the fermentation process, maintaining taste, kimchi textures in optimum for longer period of time, and prevent overacidification (rancid stage) by controlling the fermentation process, and utilizing different proportions of microbes to determine the distinguishable tastes of kimchi (P8, Introduction; P10, right column; and P13, top), and it would amount to nothing more than the use of a known process step for its intended use in a known environment to accomplish entirely expected result.  There would have been a reasonable expectation of success with said modification.

With respect to claim 12, Ahn teaches kimchi manufacturing (P8, Abstract and Introduction-2nd paragraph).
Regarding the limitation of bringing the fermentation starter of claim 4 into contact with a material to be fermented as recited in claim 12, Ahn in view of De Vuyst and Park teaches the fermentation starter composition of claim 4 and has been addressed above.  
However, modified Ahn does not expressly disclose the step of brining the fermentation starter composition into contact with a material to be fermented.
De Vuyst relates to regulating fermentation of plant material by adding at least one strain of lactic acid bacteria, such as Leuconostoc mesenteroides, to the plant material.  The lactic acid bacteria may be isolated from fermented plant material and may be used as a starter culture.  The starter culture may also contain cryoprotective compounds such as milk powder, sugars, or glycerol (paragraphs [0001], [0009], [0024], [0027], [0037]-[0039], [0093]-[0096], and [0173]). 
Park teaches a Leu. Mesenteroides starter culture (P1729, Introduction; P1730, Materials and Methods-Antimicrobial activity and Kimchi fermentation; and P1732, Fig. 1).  The starter culture comprises 107 CFU/mL of Leu. Mesenteroides cells (Kimchi fermentation, P1730).  The starter culture is added to the cabbage for kimchi fermentation (P1729, Introduction; P1730, Materials and Methods-Antimicrobial activity and Kimchi fermentation; and P1732, Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of De Vuyst and Park, to bring the culture of modified Ahn into contact with material to be fermented with the expectation of successfully preparing kimchi.  One of ordinary skill in the art would have been motivated to do this because De Vuyst, Park, and Ahn similarly teach fermentation and cultures comprising L. mesenteroides, Park teaches kimchi fermentation is affected by environmental factors, such as microorganism(s) present, controlling biochemical activities during fermentation in order to develop flavor and increase shelf life, and selecting Leuconostoc mesenteroides strains as starter cultures to improve the taste and quality of kimchi and prolong the shelf life (P1729, Abstract and Introduction; and P1731, Anti-yeast inhibition assay and pH and titratable acidity, 2nd paragraph), De Vuyst teaches regulating fermentation of plant material by adding Leuconostoc mesenteroides to the plant material (paragraphs [0001], [0009], [0024], [0037]-[0039], and [0093]-[0096]),  Ahn teaches kimchi’s beneficial properties originate from its ingredients and the fermentation process, maintaining taste, kimchi textures in optimum for longer period of time, and prevent overacidification (rancid stage) by controlling the fermentation process, and utilizing different proportions of microbes to determine the distinguishable tastes of kimchi (P8, Introduction; P10, right column; and P13, top), and it would amount to nothing more than the use of a known process step for its intended use in a known environment to accomplish entirely expected result.  There would have been a reasonable expectation of success with said modification.

Response to Arguments
Applicant’s response filed September 1, 2022 have been fully considered.
Due to the amendments to the claims, Applicant’s remarks (P4-P5), and the Declaration filed September 1, 2022, the 35 USC 112 rejections in the previous Office Action have been withdrawn.  
Applicant’s arguments have been fully considered, but they are unpersuasive.
Applicant argues the claims of the present application do not claim the strain itself, but claim a starter composition comprising a strain and cryoprotectants or media. Nature does not produce such combination. The starter composition comprises more bacteria than those found anywhere in nature in terms of the number of bacteria by limiting comprising the strains cultured at a high concentration at a concentration of 107 cfu/ml. Accordingly, the claimed subject matter described in the claims of the present invention has significantly different characteristics from objects in nature and, therefore, the claims are not directed to a product of nature (P5-P6).
Examiner disagrees.  The claims relate to a product of nature.  As discussed above, the claim(s) recite a strain of L. mesenteroides which has been isolated from store purchased kimchi (P10, L9-P12 L24 of the instant specification). It is understood that various microorganisms are present in the raw materials and ingredients of kimchi. The kimchi vegetable ingredients, such as cabbage, radish, etc., contain Leuconostoc mesenteroides, which is considered as the closest natural counterpart of the claimed L. mesenteroides strain. When the claimed L. mesenteroides is compared to this counterpart, it is not clear if the singular mutation (claimed strain) already existed in the store purchased kimchi, or if the procedure(s) Applicant used caused the mutation.  Additionally, the natural bacteria present in the kimchi ingredients feed on the sugar and starch in the vegetables and are considered as cryoprotectants and media.  Further, Applicant has not claimed an “effective amount” of cryoprotectants or medium, and any amount of cryoprotectants or medium, including a negligible quantity, is sufficient to meet the presently claimed invention.  Therefore, the claims are directed to a natural composition and illegible under 35 USC 101.
Applicant argues the Office Action recognizes that Park does not expressly disclose all the features of claim 3, specifically the feature reciting “Leuconostoc mesenteroides CJLM627 strain deposited under accession number KCTC 13044BP at a concentration of 107 cfu/ml or more.” The Office Action does not address the feature of the claim that expressly recites a concentration of 107 cfu/ml or more.  Even if kimchi including some amount of the CJLM627 strain was in fact in the prior art, there is no evidence on this record of fermentation starter having a relatively large amount of CJLM627 strain as claimed (P6-P7).
Examiner disagrees.  As previously discussed, it is reasonable to assert that the kimchi of Park includes the claimed L. mesenteroides strain since the instant specification indicates the claimed L. mesenteroides strain was obtained from store bought kimchi (P10, L9-P12, L24) and the 16 strains of L. mesenteroides in Park were also isolated from kimchi and cultured (P1730, Materials and Methods-Strain isolation and Antimicrobial Activity, and Results and Discussion-Antimicrobial Activity).  Additionally, Park teaches the starter culture comprises 107 CFU/mL of Leu. Mesenteroides cells (Kimchi fermentation, P1730) which falls within the claimed range.  Therefore, Park successfully teaches the claimed concentration of L. mesenteroides. 
Applicant argues the purpose of the present invention is to select and use a strain with low gas production in order to solve problems such as damage to packages resulting from gas production during the distribution process of kimchi. In order to achieve the above purpose, the present invention provides selecting and using a specific strain with low gas production from kimchi fermenting bacteria unlike conventionally known technologies such as packaging technologies for kimchi products or mechanical solution principles such as valve technologies. As such, the present invention represents a novel solution to the problem, whereas Park fails to disclose or suggest the above purpose and problem-solving principle in addition to failing to disclose the claim features. Park does not disclose the claim features, nor does it teach the purpose of providing kimchi with low gas generation, nor does it disclose an intention to use strains with low gas generation to achieve the above purpose, nor motivation to have the characteristic of strains with low gas generation as criteria for selecting strains. Thus, as the selection criterion or use of the L. mesenteroides strain, Park suggests whether it has an activity that can inhibit the growth of other microorganisms, that is, whether it has antifungal and antimicrobial activities or not. As such, since the selection criterion and intended use of the strain disclosed in Park is different from those of the present invention, Park fails to disclose or suggest suitability for intended use of the strain as disclosed in the present invention. Thus, the person having ordinary skill in the art would not have selected the Leuconostoc mesenteroides strain with a small amount of gas production as disclosed in the present invention from Park. As such, the identity of the nucleotide sequences of 16s rRNA between the two strains is very high having about 99% identity, if the two strains belong to the same species. Further, the portion of the nucleotide sequence of 16s rRNA in the entire genome is very low. Therefore, it is more likely that differences in the nucleotide sequences of other regions rather than the 16s rRNA region of the bacterial genome cause differences in the characteristics or functions of each bacterium.  The low gas generating characteristic of the CJLM627 strain of the present invention is not due to the difference of 16s rRNA, but is presumed to be caused by the difference in the genes present in different parts of the microbial genome. It is widely accepted in the art that there are differences in physiological properties even between bacterial strains belonging to the same species, and that this is due to differences in the nucleotide sequence of specific genes (P7-P9).
Examiner disagrees and recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation to select the claimed bacteria is found within the reference itself as well as in the knowledge generally available to one of ordinary skill in the art.
As previously discussed, Park teaches kimchi production (P1729, Introduction; and P1730, Kimchi Fermentation).  The reference also teaches  inoculating Leu. Mesenteroides into MRS broth (medium) to produce a starter culture and adding the starter culture to the cabbage for kimchi fermentation (P1729, Introduction; and P1730, Materials and Methods-Antimicrobial activity and Kimchi fermentation; and P1732, Fig. 1).  While Park does not expressly disclose the L. mesenteroides cells include L. mesenteroides CJLM627 strain deposited under accession number KCTC 13044BP, it is reasonable to assert that the kimchi of Park includes the claimed L. mesenteroides strain since the instant specification indicates the claimed L. mesenteroides strain was obtained from store bought kimchi (P10, L9-P12, L24) and the 16 strains of L. mesenteroides in Park were also isolated from kimchi (P1730, Materials and Methods-Strain isolation and Antimicrobial Activity, and Results and Discussion-Antimicrobial Activity).  As set forth in MPEP §2112.01, "where...the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 USC 102, on "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. See In re Brown, 59 CCPA 1036, 459 F.2d 531,173 USPQ 685 (1972)." In re Best, Bolton and Shaw 195 USPQ 430 (CCPA 1977).
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of Park, to select any of the L. mesenteroides strains, including the presently claimed Leuconostoc mesenteroides strain, isolated from kimchi for the starter composition with the expectation of successfully preparing a kimchi product of desirable organoleptic qualities and extended shelf life because Park teaches kimchi fermentation is affected by environmental factors, such as microorganism(s) present, controlling biochemical activities during fermentation in order to develop flavor and increase shelf life, and selecting Leuconostoc mesenteroides strains as starter cultures to improve the taste and quality of kimchi and prolong the shelf life (P1729, Abstract and Introduction; and P1731, Anti-yeast inhibition assay and pH and titratable acidity, 2nd paragraph), and it would amount to the use of a known bacteria for its intended use in a known environment to accomplish entirely expected result.  Applicant is reminded the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESHA L. MCCLAIN whose telephone number is (571)270-1153. The examiner can normally be reached Monday-Friday 10 AM - 6:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.L.M/Examiner, Art Unit 1793                                                                                                                                                                                                        /LIEN T TRAN/Primary Examiner, Art Unit 1793